DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1, 7, and 13 have been amended. Claims 1-20 are rejected below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2021 has been entered.

					Response to Amendment
Applicant’s amendments are received and acknowledged.
The amended limitations set forth the need for 112(f), 112(a), and 112(b) rejections as can be seen below.

Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.
The applicant argues that the claims do not fall under the abstract idea groupings in Step 2A – Prong One.
The Examiner respectfully disagrees. The Examiner notes that the assertation that claims do not recite an abstract idea, is not persuasive. The abstract idea of performing sales facilitation operations falls under both Mental Processes as well as Certain Methods of Organizing Human Behavior. The additional elements are rejected individually as seen below in the 101 Rejection.
The Applicant further argues that the claims are directed towards a practical application, including elements such as a sales facilitation system, sales facilitation engine, and an access module.
The Examiner respectfully disagrees. The claims are directed towards an abstract idea as seen below. The additional elements of the system, engine, and module are rejected as “apply it” on a general purpose computer (See MPEP 2106.05(f)). Please see the 101 Rejection below for full analysis of the additional elements.
The Applicant further contends that specification sets forth limitations that improve processor efficiency and thus the efficiency of the information handling. The Applicant further contends that the information handling system becomes a specialized device not just a general purpose computer.
The Examiner respectfully disagrees. The benefits stated improve upon the abstract idea itself and not the technology as a whole. The Examiner further disagrees with the assertion the system becomes a specialized computing device. The Examiner points to the MPEP with regards to the assertion. “It is important to note that a general purpose computer that applies a judicial 
The Applicant further contends that the claims set forth limitations that improve functionality and provides useful concrete results and as such do not correspond to methods of organizing human activity.
The Examiner respectfully disagrees. The claims as recited do fall under certain methods of organizing human activity, specifically commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
The Applicant further contends that configuring assets (where assets are defined as a set of interrelated hardware assets) provides a physical operation as related to the assets and as such cannot be performed in the human mind.
The Examiner finds the arguments unpersuasive. Configuring the assets as described the Specification [0077-0084]; could include proposing four processors running at 2.4 GHz as opposed to four processors running at 1.8 GHz to yield a particular advantage. Under the BRI is primarily a certain method of organizing human activity (marketing or sales activities or behaviors; business relations), but also as the configuration can be equated to proposing according to the specification, the actions could be performed in the human mind (i.e. pen and paper).
The 101 Rejection is updated and maintained below.


Response to Arguments - 35 USC §103

Applicant’s arguments with respect to the 35 USC 103 rejections have been fully considered, but they are persuasive.
In light of the arguments (particularly those on pg. 12) and amended claim limitations, the 103 Rejection is withdrawn. The Examiner further refers to sibling applications 16/522,158; 16/522,188; 16/516,522; and 16/516,531 when considering the application with respect to prior art. The Examiner further notes that the claim limitations are still rejected under 35 USC §101 and 35 USC §112.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

the access module comprising an authentication component, a session authorization component, an identity access management component and a localization component, (Claims 1, 7, 13)
the authentication component performing an authentication operation to authenticate a user of the sales facilitation system (Claims 1, 7, 13)
the session authorization component performing a session authorization operation to authorize a session from another system interacting with the sales facilitation system (Claims 1, 7, 13)
the identity access management component providing a framework for ensuring access to resources of the sales facilitation system (Claims 1, 7, 13)
the localization component adapting operation of the sales facilitation system to a particular location (Claims 1, 7, 13)
sales facilitation engine comprising a total cost of ownership and return on investment module and an analytics/recommendations module … (Claims 1, 7, 13)
the total cost of ownership and return on investment module being implemented to perform financial calculations associated with a proposed sale of assets used in the complex asset environment … (Claims 1, 7, 13)
the analytics/recommendations module being implemented to analyze results of the financial calculations and make sales facilitation recommendations (Claims 1, 7, 13)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1, 7, and 13 recites the limitations: “the access module comprising an authentication component…,” “authentication component performing an authentication operation to authenticate a use…,”” the session authorization component performing a session authorization operation to authorize a session…,” “the identity access management component providing a framework for ensuring access…,” “the localization component adapting operation of the sales facilitation system…,” “sales facilitation engine comprising a total cost of ownership and return on investment module and an analytics/recommendations module…,” “the total cost of ownership and return on investment module being implemented to perform financial calculations…,” and “the analytics/recommendations module being implemented to analyze results of the financial calculations and make sales facilitation recommendations.” These means are not defined in the specification as to what these means would be, how they are connected, if they are structure or software, other than what functions they perform. For instance they could be hardware, software, a processor, over a network, and this is not defined in the specification. For purposes of examination, the Examiner interprets the elements as software as software, hardware, or a combination thereof. The elements are described in the Specification as:  
[00171] As will be appreciated by one skilled in the art, the present invention may be embodied as a method, system, or computer program product. Accordingly, embodiments of the invention may be implemented entirely in hardware, entirely in software (including firmware, resident software, micro-code, etc.) or in an embodiment 
	Which shows no description as to what the elements are, such as are they physical components, software, something else; other than that they are connected somehow to the display portion. The specification has no other connections between these components other than restating the above. 
	Therefore, the claims and their dependent claims are rejected under 35 U.S.C. 112(a), written description, as being directed to non-statutory subject matter.
	Appropriate correction is required.
            The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


            Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
	Claim 1, 7, and 13 recites the limitations: “the access module comprising an authentication component…,” “authentication component performing an authentication operation to authenticate a use…,”” the session authorization component performing a session authorization operation to authorize a session…,” “the identity access management component providing a framework for ensuring access…,” “the localization component adapting operation of the sales facilitation system…,” “sales facilitation engine comprising a total cost of ownership and return on investment module and an analytics/recommendations module…,” “the total cost of ownership and return on investment module being implemented to perform financial calculations…,” and “the analytics/recommendations module being implemented to analyze results of the financial calculations and make sales facilitation recommendations.” The limitations invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no clear and sufficient linking of any of the generic placeholders to any particular structure as described by the specification in the quoted sections above. Therefore, the claim(s) is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph because Applicant’s disclosure fails to clearly link the elements to a particular structure for performing the claimed function(s).  For purposes of examination, the Examiner interprets the elements as software as software, hardware, or a combination thereof.
	Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For the 112(b)/112(f) issues, Examiner suggests Applicant follow the USPTO policy on http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials, “112(f): Identifying Limitations That Invoke 112(f) Power Point,” posted August 2, 2013, slide 8, and recite that the generic placeholders, i.e. engine(s)”, “module(s)”, etc. are computer instructions stored in memory and executed by a processor to perform the claimed functions. This will overcome the 112(b) and 112(f) issues.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Here, under considerations of the broadest reasonable interpretation of the claimed invention, Examiner finds that the Applicant invented a method and system and computer readable medium for performing sales facilitation operations (i.e. recommending assets based off usage data). Examiner formulates an abstract idea analysis, following the framework described in “The 2019 Revised Patent Subject Matter Eligibility Guidance”, as follows:
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim(s) 1-6 is/are directed to a method which is a statutory category and claims 7-20 are directed to an apparatus which is also a statutory category.
Step 2A, Prong One – The claims are found to recite limitations that set forth the abstract idea(s), namely in independent claims 1, 7, and 13 recite a series of steps for performing a sales facilitation operation:
identifying a plurality of assets within a complex asset environment; 
collecting information regarding the plurality of assets within the complex asset environment, the complex asset environment, the information regarding each of the plurality of assets comprising attributes associated with a workload each asset is tasked with performing, comprising a collection of interrelated assets implemented to work in combination with one another for a particular purpose, the information regarding each of the plurality of assets comprising information from a plurality of data sources; the information regarding each of the plurality of assets comprising attributes associated with a workload each asset is tasked with performing, 
performing a workload-based asset recommendation operation, the workload-based asset recommendation operation analyzing the information regarding each of the plurality of assets to generate a workload-based asset recommendation, the analyzing taking into account the attributes associated with the workload each asset is tasked with performing,… being implemented to analyze results of the financial calculations and make sales facilitation recommendations;
performing the sales facilitation operation using the information regarding each of the plurality of assets within the complex asset environment and the workload-based asset recommendation; and,
configuring assets within the complex asset environment based upon the optimum configuration of assets indicated by the sales facilitation operation. (The Examiner notes under the BRI in light of the specification, the configuring of assets includes identifying an optimum configuration and does not specify manually configuring the assets themselves). As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Mental processes—concepts performed in the human mind” (observation, evaluation, judgment, opinion) and/or “Certain methods of organizing human activity” — commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
claims 2-6, 8-12, and 14-20 recite the same or similar abstract idea(s) as independent claims 1, 7, and 13 with merely a further narrowing of the abstract idea(s) to sales facilitation operation, i.e. associating parameters with assets, quantifying assets scores, and generating ranked lists of asset scores.
The identified limitations are also found to correspond to: Mental processes – concepts performed in the human mind (including an observation, evaluation, judgement, opinion) because apart from the additional elements which merely include a general purpose computer, the claims recite steps easily performed in the human mind and/or using pen and paper, e.g. associating a plurality of workload class with a plurality of asset workload parameter brackets, the associating the plurality of workload classes with the respective plurality of asset workload parameter brackets using the information regarding the plurality of assets within the complex asset environment to provide a combined asset score, identifying a target workload class; determining a target workload parameter bracket corresponding to the target workload class, workload-based asset recommendation operation comprises quantifying scores for a plurality of aspects of a complex asset, weighting the combined asset score by margin, generating a list of ranked combined asset score, i.e. creating classes and associating parameters and scores.

Step 2A, Prong Two – The claims are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically:
Claim 1-6 recite system of at least a "sales facilitation system comprising an access module and a sales facilitation engine, access module comprising an authentication component , ", a session authorization component, an identity access management component and a localization component, the authentication component performing an authentication operation to authenticate a user of the sales facilitation system, the session authorization component performing a session authorization operation to authorize a session from another system interacting with the sales facilitation system, the identity access management component providing a framework for ensuring access to resources of the sales facilitation system, the localization component adapting operation of the sales facilitation system to a particular location, the sales facilitation engine comprising a total cost of ownership and return on investment module and an analytics/recommendations module, the total cost of ownership and return on investment module being implemented to perform financial calculations associated with a proposed sale of assets used in the complex asset environment, the analytics/ recommendations module " which fail to integrate the abstract idea into a practical application because the aforementioned elements are merely generic computer components (see Specification [00171, 00174]) used to apply the abstract idea on a general purpose computer (MPEP 2106.05(f)) and/or amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)).
Claim 7-12  additionally recite system of at least a "processor," a "data bus," " sales and a "computer readable medium" which fail to integrate the abstract idea into a practical application because the aforementioned elements are merely generic computer components (see Specification [00174]) used to apply the abstract idea on a general purpose computer (MPEP 2106.05(f)) and/or amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)).
Claims 13-20 additionally recite the additional element of a “computer readable medium” which merely attempts to apply the abstract idea on a general purpose computer using generic computer components (see Specification [00170, 00174] (MPEP 2106.05(f)) and/or amount to no more than generally linking the use of a judicial exception to a particular 
Claim 19 recites the additional element of “the computer executable instructions are deployable to a client system from a server system at a remote location” which merely attempts to apply the abstract idea on a general purpose computer using generic computer components. (MPEP 2106.05(f)), and/or merely amounts to insignificant extra-solution activity, e.g. pre-solution access of data over a network (MPEP 2106.05(g)), and therefore fails to integrate the abstract idea into a practical application. 
Claim 20 recites the additional element of “the computer executable instructions are provided by a service provider to a user on an on-demand basis” which merely attempts to apply the abstract idea on a general purpose computer using generic computer components. (MPEP 2106.05(f)) and/or merely amounts to insignificant extra-solution activity, e.g. pre-solution access of data over a network (MPEP 2106.05(g)), and therefore fails to integrate the abstract idea into a practical application.
Therefore, the claims, when considered as a whole, fail to integrate the recited abstract idea of performing sales operations into a practical application because the generic computer readable storage media comprises instructions that when executed by the generic processor merely implements the abstract idea on a general purpose computer (see Specification [00174]) (MPEP 2106.05(f)) and performs merely insignificant extra-solution activity, e.g. pre- or post-solution data gathering or output” (MPEP 2106.05(g)).
Step 2B -   The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 merely amount to a general purpose computer system that transmitting and receiving data over a network, electronic recordkeeping, storing and retrieving information from memory, and electronically scanning or extracting data from a physical document). Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea directed to performing a sales operation.
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        


  /MEHMET YESILDAG/  Primary Examiner, Art Unit 3624